Case: 17-12876   Date Filed: 05/14/2018   Page: 1 of 5


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12876
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cr-20594-RNS-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


MAYRE LOPEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 14, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-12876     Date Filed: 05/14/2018   Page: 2 of 5


      Mayre Lopez appeals following her convictions and 90-month total sentence

for mail fraud and conspiracy to commit mail fraud, in violation of 18 U.S.C.

§§ 1341 and 1349. Lopez argues that the district court abused its discretion at trial

when it excluded testimony about her romantic relationship with a co-conspirator

as hearsay, because the evidence fell under the hearsay exception in Fed. R. Evid.

803(3). Further, she argues that the court erred at sentencing when it applied the

sophisticated means enhancement to her offense level over her objections. We

affirm.

                                         I.

      We review the district court’s rulings on admission of evidence for an abuse

of discretion. See United States v. Jimenez, 224 F.3d 1243, 1249 (11th Cir. 2000).

In applying this standard, we will affirm, “unless the district court has made a

‘clear error of judgment’ or has applied an ‘incorrect legal standard.’” Conroy v.

Abraham Chevrolet-Tampa, Inc., 375 F.3d 1228, 1232 (11th Cir. 2004) (citations

omitted). Further, the harmless error standard applies to preserved challenges to

erroneous evidentiary rulings. United States v. Henderson, 409 F.3d 1293, 1300

(11th Cir. 2005). An error is harmless unless it had a substantial influence on the

case’s outcome or leaves a grave doubt as to whether the error affected the

outcome. Id. Likewise, an error may be harmless when abundant or




                                          2
              Case: 17-12876     Date Filed: 05/14/2018    Page: 3 of 5


overwhelming evidence supports the government’s case. See United States v.

Sanders, 668 F.3d 1298, 1315–16 (11th Cir. 2012) (per curiam).

      In the case at bar, the government needed to show “(1) intentional

participation in a scheme to defraud, and, (2) the use of the interstate mails or wires

in furtherance of that scheme.” United States v. Maxwell, 579 F.3d 1282, 1299

(11th Cir. 2009). And to “sustain the related conspiracy convictions the

Government was required to prove that [Lopez] knew of and willfully joined in the

unlawful scheme to defraud.” Id.

      Any error by the district court in excluding the testimony was harmless

because it did not have a substantial influence on the case’s outcome. Showing that

Lopez’s motive for participating in the scheme was related to her romantic

attachment to her ex-husband and/or his manipulation could not have overcome the

overwhelming evidence that showed her intentional participation in the scheme to

defraud. The government had an audio/video recording showing Lopez coaching

patients on lies to tell in order to further the scheme. Testimony of a co-conspirator

and the patients corroborates what is seen on the video recording.

      Further, the jury was already privy to the same sort of information contained

in the excluded testimony. The co-conspirator testified, for example, that Lopez

had been married to the ex-husband, that they had been “boyfriend and girlfriend




                                          3
              Case: 17-12876     Date Filed: 05/14/2018    Page: 4 of 5


since they were very young,” and that he was “verbally abusive,” “domineering,”

and “made [Lopez] cry.” But the jury still chose to convict her.

      Accordingly, any error is harmless and we must therefore affirm.

                                         II.

      We review a district court’s finding that sophisticated means were used to

commit a crime for clear error. United States v. Feaster, 798 F.3d 1374, 1380

(11th Cir. 2015). Clear error review is deferential, and we will reverse a district

court only if “left with a definite and firm conviction that a mistake has been

committed.” United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010). The

district court’s legal interpretations of the Sentencing Guidelines are reviewed de

novo. United States v. Zaldivar, 615 F.3d 1346, 1350 (11th Cir. 2010).

      Section 2B1.1(b)(10)(C) of the Sentencing Guidelines provides a two-level

enhancement if “the offense otherwise involved sophisticated means and the

defendant intentionally engaged in or caused the conduct constituting sophisticated

means.” U.S.S.G. § 2B1.1(b)(10)(C). The applicable guideline commentary

explains when the enhancement applies:

      For purposes of subsection (b)(10)(C), “sophisticated means” means
      especially complex or especially intricate offense conduct pertaining
      to the execution or concealment of an offense. For example, in a
      telemarketing scheme, locating the main office of the scheme in one
      jurisdiction but locating soliciting operations in another jurisdiction
      ordinarily indicates sophisticated means. Conduct such as hiding
      assets or transactions, or both, through the use of fictitious entities,


                                          4
               Case: 17-12876     Date Filed: 05/14/2018    Page: 5 of 5


      corporate shells, or offshore financial accounts also ordinarily
      indicates sophisticated means.

Id. cmt. n.9(B). Each of a defendant’s individual actions is not required to be

sophisticated in so long as the “totality of the scheme” was sophisticated.

Ghertler, 605 F.3d at 1267. Even when a defendant “sometimes made little or no

effort to conceal either the fact of his fraud or his identity,” we may still affirm the

application of the enhancement if “the totality of [his] activities carried out over an

extended period of time is sufficient to support the district court’s finding that [he]

used sophisticated means under our deferential standard of review.” Id. at 1268.

Further, we have indicated that the illustrations in the application note are non-

exclusive. Feaster, 798 F.3d at 1380.

      The district court did not clearly err by imposing the sophisticated means

enhancement, as the record supports the finding that Lopez was involved in the

financial transactions of the business, intentionally met with patients who were

involved in staged accidents, coached patients on what to say to doctors and

insurance companies in order to deceive them over time, maintained client records,

and otherwise engaged in a sophisticated fraud scheme. Thus, based on the record,

the district court’s finding that Lopez used sophisticated means does not lead to a

definite and firm conviction that a mistake has been committed. Accordingly, we

affirm.

      AFFIRMED.
                                           5